Title: From Thomas Jefferson to James Currie, 8 December 1793
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Philadelphia Dec. 8. 1793.

I have now to acknolege the receipt of your favors of Oct. 21. Nov. 9. and 18. The second of these reached me only two days ago. You will remember that I employed Mr. Sarjeant to take care of your suit against Griffin on Barton’s retirement. You will have seen Sargeant’s name among the victims of the Yellow fever, tho’ it may not have been known to you to be the same person. On my first visit from Germantown (where I was some time after my return) to this place I engaged Mr. Ingersoll to take up your business, enquired with him into the state in which Mr. Sargeant left it, and found that by the suspension of proceedings during the yellow fever, the answers to the interrogatories filed by Sargeant, could not be obtained till the 3d. of January. I shall be here till the 6th. or 8th. of January; and consequently long enough to examine the answers, and suggest to Mr. Ingersol any cross-questions which they may need, and my knolege of the subject enable me to state. This he thinks the only important service I can render in it. I have not seen him since the receipt of your information that the defendant has taken shelter under the insolvent law: but I do not think that can affect property here, and consequently not subject to that law.One of the pipes of wine mentioned in your letter of Oct. 21. is for you. I gave you notice of this so long ago as my letter of June 4. (I believe it was in that letter, for I have not my letters by me) only mentioning to you that, as your commission was given impromptu, if you had on further consideration thought otherwise, you were perfectly free, as it would be entirely equal to me to keep it; and indeed if you did not wish it for yourself, I would rather not cede it to any other person. You are still as free as ever on the subject; but observe that if you take it it will be better not to broach it these two years, as nothing but full age can give it a right to take the place of Madeira.
Ever since February last I have been in the expectation of receiving one third part of a very large execution of Mr. Wayles’s executors against Colo. Cary’s estate. I am made to believe it cannot be longer frustrated. It has been and is my constant intention to pay out of this the balance of my bond to you. On my return home, I shall take an early occasion of going to Richmond to see about this and some other matters, and in the mean time should paiment be made, I will give directions to have it put into your hands. My best respects to Mrs. Currie & am with great esteem Dr. Sir Your friend & servt

Th: Jefferson

